Citation Nr: 0638955	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 12, 
1991, for the award of Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Lewis K. Garrison, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 18, 1964, to 
December 31, 1973; he had 11 years, 6 months, and 15 days of 
active service prior to September 18, 1964.  The veteran died 
on March [redacted], 1987, and the appellant is his widow.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2001 decision by the RO that awarded 
DIC benefits and assigned July 9, 2001, as the effective 
date.  (After receipt of the appellant's notice of 
disagreement the RO assigned August 12, 1991, as the 
effective date.  This was done in March 2002.)  

The appellant and her daughter testified at a hearing held on 
May 9, 2006, at the Jackson, Mississippi, RO, before the 
undersigned Board member.  


FINDINGS OF FACT

1.  On August 12, 1991, the RO received a letter from the 
appellant that had been forwarded from her congressman, which 
represented an informal claim for DIC benefits.  (The RO 
ultimately granted DIC benefits, effective from August 12, 
1991.)

2.  Prior to August 12, 1991, there was no information or 
evidence that could be construed as a claim for DIC benefits.


CONCLUSION OF LAW

An effective date earlier than August 12, 1991, for the grant 
of DIC benefits is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has testified that she was referred by a 
funeral director to a county service agent after the 
veteran's death on March [redacted], 1987.  The county service agent 
in turn assisted the appellant with filing a claim for grave 
marker expense on VA forms that he had with him (the funeral 
home filed its own claim for burial expenses with the 
assistance of the county service agent), and informed her 
that he did not feel she was entitled to any VA benefits at 
that time.  The appellant asserted that she therefore did not 
file a claim for service connection for the cause of the 
veteran's death at that time.  The county service agent was 
not a VA employee, but the appellant believed that he was 
indeed a VA employee.  She testified that it was her 
intention to seek all VA benefits that she was eligible for 
at that time.  At the May 2006 hearing, the appellant's 
representative contended that the county service agent 
essentially held himself out to be a VA employee, was known 
throughout the county as the contact for VA, and that the 
appellant's verbal contact with him was tantamount to making 
a claim for cause of death/DIC benefits.  The appellant's 
representative also contended that, considering the 
circumstances around the appellant's mistaken impression that 
she was dealing directly with VA, it was a matter of equity 
that VA should pay the appellant DIC benefits from the date 
of the veteran's death to the date of receipt of her informal 
claim.  

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
entitlement arose; otherwise, the effective date shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2006).  Generally, if the payment of 
additional compensation is due to a change in the law or an 
administrative issue, the effective date of the increase 
shall be fixed in accordance with the facts, but shall not be 
earlier than the date of the change in the law.  In no event 
shall the increase be retroactive for more than one year from 
the date of application for the increase or the date of 
administrative determination, whichever is earlier.  See 38 
U.S.C.A. § 5110(g).  If a claim is reviewed at the claimant's 
request more than a year after the effective date of the 
change, the effective date of the award may be one year prior 
to the date of VA's determination of entitlement, if the 
veteran met all the criteria of the liberalizing law or issue 
at that time.  38 C.F.R. § 3.114(a)(2) or (3) (2006).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to Title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  When it was 
determined that such connection appeared to exist for 
diabetes mellitus, VA published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for diabetes mellitus.  The 
effective date was set as May 8, 2001.  66 Fed. Reg. 23166-01 
(May 8, 2001).  

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, with 
certain exceptions for claimants who qualify as members of a 
class under Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991), see 
38 C.F.R. § 3.816 (2006), awards based on presumptions of 
service connection established under the Agent Orange Act of 
1991 can be made effective no earlier than the date VA issued 
the regulation authorizing the presumption.

Under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a "covered herbicide 
disease," or their survivors.  See Nehmer, supra.  In this 
case, as noted above, the appellant's informal claim for 
service connection for the cause of the veteran's death on 
account of Agent Orange exposure (August 12, 1991) was 
received by VA between May 3, 1989, and the effective date of 
the statue or regulation establishing a presumption of 
service connection for diabetes mellitus (May 8, 2001).  See 
38 C.F.R. § 3.816(d)(2).  In such cases, under the 
regulation, the effective date of the award of service 
connection will be the later of the date the claim was 
received by VA or the date of death.  Practically speaking, 
this means that the date her claim was received is the date 
assignable for the award of DIC.

Therefore, the proper effective date pursuant to Nehmer, 
inasmuch as the veteran had been diagnosed with diabetes 
mellitus as a contributing cause of his death on an earlier 
date, is the date the appellant filed her informal claim for 
service connection for cause of death--August 12, 1991.  

The representative's argument that, because the county 
service agent for all intents and purposes held himself out 
to be a VA employee, or at least an agent of VA, the 
appellant's verbal contact with him in 1987 should be 
accorded status as a claim for benefits, is without merit.  
The regulations define a claim-application as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  The appellant made no 
written claim for service connection for cause of death and 
DIC benefits in 1987, and the undisputed fact is that the 
county service agent was not an employee or an agent of VA.  
The appellant's letter, accepted by VA as an informal claim, 
was not received until August 12, 1991, and there is no 
information or evidence of record suggesting that a claim for 
DIC benefits was made any earlier.  An application for burial 
benefits was made in 1987, but no expression of desire to 
pursue a DIC or death pension claim accompanied it.  
38 C.F.R. § 3.816(d)(2) (2006) (a death pension claim will be 
considered a claim for DIC; additionally, a claim will be 
considered a claim for DIC if the claimant's application and 
other supporting statements and submissions may reasonably be 
viewed as indicating an intent to apply for DIC).  

The representative's contention that, considering the 
circumstances surrounding the appellant's mistaken impression 
that she was dealing directly with an employee or an agent of 
VA, equity should be done by granting her DIC benefits from 
the date of the veteran's death unfortunately does not 
comport with the applicable law and regulations.  As 
explained above, the Board has decided this case based on the 
law and regulations.  The Board is bound by the law, and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 vet. App. 416, 425 (1994).  (Only the Secretary may 
award equitable relief.  38 U.S.C.A. § 503 (West 2002).)

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection for cause of death and DIC, and assigned an 
effective date.  As a result, and because notification under 
the VCAA had been provided with respect to the underlying 
service connection claim in August 2001, further notification 
under the VCAA was not required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500 (2006).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
There is no dispute as to the facts.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).


ORDER

An effective date earlier than August 12, 1991, for the grant 
of DIC benefits is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


